      Case 2:16-cv-02747-JAD-VCF Document 46 Filed 03/27/19 Page 1 of 2




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
 4   Fax: (702)586-3023
     E-Mail: mbalaban@balaban-law.com
 5
     Attorney for Plaintiff
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11                                     )                   CASE NO. 2:16-cv-02747-JAD-VCF
     ROSALIND BROWN ,
                                       )
12                                     )                   STIPULATION AND ORDER CONTINUING
                                       )                   THE DATE THAT PLAINTIFF MUST FILE
13                                     )                   THEIR RESPONSE TO DEFENDANT'S
                  Plaintiff,           )                   MOTION FOR SUMMARY JUDGMENT
14                                     )                   [LR 7-1; LR IA 6-2]
           vs.                         )
15                                     )                   (First Request)
                                       )
16   RESORTSTAY INTERNATIONAL, LLC, a )
     Nevada Limited Liability Company; )                               ECF No. 46
17                                     )
     STARPOINT RESORT GROUP, INC., A
     Nevada Corporation,               )
18                                     )
                                       )
19                                     )
                  Defendant.           )
20                                     )
                                       )
21                                     )
                                       )
22
23           IT IS HEREBY STIPULATED AND AGREED by and between the parties' respective
24   counsels of record pursuant to LR 7-1 and LR IA 6-2 that Plaintiff’s response to Defendant Clark
25   County’s motion for summary judgment filed on March 11, 2019, for which the response is
26   currently due on April 1, 2019, will be continued to April 16, 2019.
27           Said continuance is being stipulated to, to give Plaintiff an adequate opportunity to respond
28



                                                       1
     Case 2:16-cv-02747-JAD-VCF Document 46 Filed 03/27/19 Page 2 of 2




 1   to said motion given the other matters Plaintiff's counsel is involved in, including a response to
 2   motions for summary judgment in two other cases and an opening appeals brief in yet another
 3   case. No previous continuances or extensions have been requested or granted as to the filing of
 4   Plaintiff's response to Defendant’s motion for summary judgment.
 5
 6
       LAW OFFICES OF MICHAEL P.                   OGLETREE, DEAKINS, NASH,
 7     BALABAN                                     SMOAK & STEWART, P.C.
 8
       /s/ Michael P. Balaban                       /s/ Jill Garcia
 9     Michael P. Balaban, Esq.                    Jill Garcia, Esq.
       10726 Del Rudini St.                        3800 Howard Hughes Parkway,
10     Las Vegas, NV 89141                         Suite 1500
       Attorney for Plaintiff                      Las Vegas, NV 89169
11
                                                   Attorney for Defendant
12     Dated: March 27, 2019
                                                   Dated: March 27, 2019
13
14                                                 IT IS SO ORDERED:
15
16
                                                   ________________________________
17                                                  _________________________________
                                                   UNITED    STATES DISTRICT JUDGE
                                                    U.S. District
                                                   UNITED STATES  JudgeMAGISTRATE
                                                                         Jennifer A. Dorsey
                                                                                        JUDGE
18                                                  Dated: March   28, 2019
                                                   Dated: March        , 2019
19
20
21
22
23
24
25
26
27
28



                                                       2
